El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La sentencia recurrida fué dictada por la Corte de Dis-trito de Mayagüez el 31 de octubre de 1934. Por ella se con-dena a los demandados a otorgar escritura de venta a favor •de los demandantes de una finca de 150.655 cuerdas, a endosar .a favor de los mismos un certificado de acciones y a pagar a los demandantes la suma de $3,783.62, más intereses legales Lasta la fecba del pago.
El escrito de apelación fué radicado en noviembre 30 de 1934, y en esa misma fecba los demandados apelantes pidie-ron a la corte de distrito que ordenara al taquígrafo la prepa-ración de la transcripción de la evidencia en que babía de basarse el recurso. Así lo ordenó la corte en 10 de diciembre •de 1934. Desde esa fecba basta el 31 de agosto de 1936, el término legal fué prorrogado por órdenes dictadas por la «orto inferior a instancias de los apelantes.
Los demandantes apelados solicitan abora la desestimación del recurso por los fundamentos siguientes:
1. Porque ba transcurrido con exceso el término legal de ■treinta días para la radicación de la transcripción de autos, sin que se baya radicado basta la fecba en que se pre-sentó la moción de desestimación.
2. Porque ba expirado el término de 90 días desde • que se radicó el escrito de apelación, sin que se baya registrado dicba apelación ante esta Corte Suprema, pudiendo este *74Tribunal en uso de su discreción desestimar el recurso,, el que ha sido proseguido negligentemente, de mala fe y con el único propósito de dilatar la ejecución de la. sentencia.
3. Porque la última prórroga concedida por la Corte de Dis-trito venció en agosto 31, 1936, sin que basta la fecha, se haya solicitado término otro alguno de prórroga, habiendo dejado de actuar el apelante sin excusa 'alguna, por espacio de más de nueve meses.
4. Porque la apelación es frívola y académica toda vez que la finca envuelta en este litigio fué adjudicada al Federal Land Bank of Baltimore en virtud de un procedi-miento ejecutivo seguido por dicho banco para hacer efectivo un crédito hipotecario a su favor.
En su escrito de oposición a la desestimación solicitada y para excusar su aparente falta de diligencia en la prosecución del recurso, los demandados apelantes alegan:
Que después de haberse expedido la orden para que el taquígrafo preparase la transcripción de la evidencia, los ape-lantes pagaron a dicho taquígrafo $125 a cuenta de los |150 convenidos como precio del trabajo, ofreciendo pagarle los $25 restantes cuando estuviese lista la transcripción; que ha-biéndose negado el taquígrafo a hacer el trabajo, a pesar de las prórrogas obtenidas por los apelantes y de habérsele pa-gado casi la totalidad de sus honorarios, los apelantes solici-taron de la corte de distrito que tomara las medidas coerci-tivas necesarias para obligar al taquígrafo a cumplir con su deber, sin haberlo logrado; que a instancias de los apelantes la corte de distrito requirió al taquígrafo para que expusiera los motivos que tenía para no preparar la transcripción, sin que el taquígrafo haya contestado nada ni se haya hecho nada por la corte de distrito para hacer respetar sus órdenes; que los apelantes se han quejado al Procurador General de Puerto Pico de la falta del cumplimiento del deber por parte del taquígrafo de dicha corte; que el Procurador General se ha dirigido al juez que preside dicha corte de distrito, para que *75éste obligue al taquígrafo a cumplir con su deber de preparar la transcripción de evidencia, y que todos esos esfuerzos ban resultado infructuosos porque el taquígrafo se niega en abso-luto a preparar la transcripción; y que los demandados ban becbo uso de todos los medios a su alcance para perfeccionar su apelación, sin resultado alguno.
En apoyo de su escrito de oposición los demandados ban radicado una certificación del secretario de la corte de dis-trito, en la que se bacen constar las solicitudes de prórrogas presentadas por los apelantes. La última solicitud fue radi-cada en agosto 31 de 1936. En ella se pide una nueva pró-rroga de treinta días y se solicita de la corte que tome medi-das para obligar al taquígrafo a cumplir su' deber. El juez de distrito dictó la orden requiriendo al taquígrafo en estos términos:
“Bequiérase al taquígrafo de esta Corte para que explique los motivos de no haber preparado la transcripción de evidencia en este caso, si alguno tuviere, después de lo cual se proveerá. Mayagüez, 2 de septiembre de 1936.”
Desde la fecba. en que se dictó dicba orden el taquígrafo no ba dado explicación alguna a la corte, ni ésta ba dictado resolución alguna en cuanto a la prórroga solicitada por los apelantes.
En el acto de la vista los abogados de ambas partes litigantes informaron a este tribunal que no es éste el único' caso en que el taquígrafo de la Corte de Distrito de Maya-güez ba observado una conducta tan censurable como la que se le imputa en este caso, y se ■ refirieron específicamente a un caso en que el abogado de los apelantes lo era el de los apelados en el de autos.
En los casos citados por los apelados en apoyo de su mo-ción de desestimación, los recursos fueron desestimados por abandono por no baber comparecido los apelantes a oponerse a la desestimación y no haber presentado excusas válidas para justificar su falta de actuación. En el caso de autos las *76excusas ofrecidas por los apelantes son a nuestro juicio váli-das y suficientes.
Los Lechos que hemos expuesto y que no han sido contro-vertidos por los promoventes, revelan la existencia en la Corte de Distrito de Mayagüez de una situación anormal e intolerable, que no debemos dejar pasar sin nuestra más severa cen-sura. La rápida y ordenada administración de justicia a que tienen derecho las partes litigantes y los intereses de las mis-mas no pueden estar a merced de las conveniencias o capri-chos injustificados de funcionarios subalternos de las cortes de justicia, a quienes la ley impone deberes que deben ser cum-plidos con lealtad y prontitud. En el caso de autos, el taquí-grafo de la Corte de Distrito de Mayagüez, funcionario pú-blico a quien la ley impone el deber de preparar la transcrip-ción de la evidencia cuando la corte se lo ordene, no obstante haber pei'cibido casi la totalidad de sus honorarios, se ha negado sin excusa o justificación alguna a transcribir la evi-dencia y desde el día 10 de diciembre de 1934 hasta la fecha, o sea durante dos años y siete meses, ha estado obstruyendo y obstaculizando la tramitación del presente recurso. La corte sentenciadora, que es la llamada a velar por el fiel cum-plimiento de sus deberes por parte de los funcionarios subal-ternos que actúan bajo su dirección, nada o muy poco ha hecho para obligar al taquígrafo a cumplir con su deber, no obs-tante haberse llamado su atención hacia los hechos que ahora se someten a la nuestra. La orden de 2 de septiembre de 1936, por la que se requiere al taquígrafo para que explique los motivos de su tardanza, sin fijarle término dentro del cual deba rendir su informe al tribunal, fué desatendida e igno-rada por el taquígrafo a quien fué dirigida, sin que el magis-trado que la expidiera se haya ocupado de tomar las medidas que era su deber tomar para hacer valer y respetar sus órde-nes.
La conducta injustificada por parte del taquígrafo y la inacción de la corte inferior no son ni pueden ser imputables a los apelantes.
*77Este tribunal carece de medios para poder determinar si la apelación interpuesta es o no frívola, no teniendo ante sí ni la transcripción de autos ni la de evidencia.
Por las razones expuestas debe declararse sin l/ugar la mo-ción de desestimación y concederse a los apelantes basta el día 15 de septiembre de 1937 para radicar en la Secretaría de esta Corte Suprema la transcripción de la evidencia y los demás documentos que fueren necesarios para perfeccionar su apelación.
Copia de esta opinión debe ser enviada por el secretario de esta Corte Suprema a la corte inferior con la recomenda-ción de que por dicba corte se requiera al taquígrafo de la misma para que proceda sin nuevas excusas o dilaciones a preparar y radicar la transcripción de la evidencia en este caso, en o antes del día Io. de septiembre de 1937, con aperci-bimiento a dicho funcionario de que la falta de cumplimiento de tal orden será considerada como desacato.
El Juez Asociado Señor Córdova Dávila no intervino.